Citation Nr: 0716724	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial compensable rating for disability 
of the temporomandibular articulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1976 to August 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

The Board notes that the veteran initiated an appeal with 
respect to a number of issues, in addition to the issue 
listed on the title page of this decision; however, he did 
not perfect his appeal with respect to these other issues 
with the submission of a timely substantive appeal.  He was 
informed of this in a letter from the Pittsburgh RO in 
January 2005.  He has not disputed the determination that his 
substantive appeal was untimely.


REMAND

Initially, the Board notes that additional pertinent 
evidence, without a waiver of RO consideration of the 
evidence, has been received since the originating agency last 
considered the claim.  In an April 2007 letter, the Board 
informed the veteran of this and requested him to indicate 
whether he desired to waive his right to have this evidence 
initially considered by the originating agency.  He was also 
informed that if he did not respond to the letter, the Board 
would remand the case for consideration of the evidence by 
the originating agency.  The veteran has not responded to 
this letter.  Accordingly, a remand is in order.

The record also reflects that the veteran has not been 
afforded a VA examination in response to his claim since 
March 1999 and that he has not been afforded all required 
notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

3. Then, the veteran should be scheduled 
for an examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of his 
temporomandibular joint disability.  The 
claims file must be made available to and 
reviewed by the examiner.

All symptoms and functional impairment 
associated with the disorder should be 
identified.  In particular, the examiner 
should specify the range of inter-incisal 
motion and the range of lateral excursion 
motion in millimeters.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



